DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07 December 2021.  As directed by the amendment: claims 1, 3, 4, 6, 9-12, 15, 20, 21, 23, 23, 24, 27 & 29 have been amended, claims 2 & 5 have been cancelled, and no claims have been added.  Thus, claims 1, 3, 4 & 6-29 are presently pending in this application, with claims 7 & 10-14 currently withdrawn as directed to a non-elected invention and/or species. 
Applicant’s amendments have overcome several of the objections as well as the 35 U.S.C. 112(b) rejections set forth in the previous action, however, several objections remain or have otherwise been necessitated by the amendments, as detailed below. 
Drawings
The drawings are objected to because of the following informality:
In amended fig. 10, it appears that the upper casing member (74) in this figure should include at least one outflow hole (74f), but it is not present. In the previous office action, fig. 10 was objected to because the upper casing member was missing a lower protrusion engagement hole (74g), but the applicant’s amendment appears to have merely re-labelled the outflow hole 74f to 74g. 
As set forth in paragraphs 228 & 229 of the applicant’s specification: “the side surface of the upper casing member 74 is provided with a plurality of (e.g. two) outflow holes 74f that are formed adjacent to each other in the circumferential direction…”; “the side surface of the upper casing member 74 is provided with a plurality of (e.g., two) lower protrusion engagement holes 74g formed diagonally from each other…at the sides distant from the outflow holes 74f in the 
Furthermore, in the corresponding cross-sectional view shown in fig. 11, one each of outflow hole 74f and lower protrusion engagement hole 74g are shown (as well has half of each of the two upper protrusion engagement holes 74h). 
As understood, the view depicted in fig. 10 should include one of each of the outflow hole 74f and lower protrusion engagement hole 74g such that, when figs. 10 & 11 are taken together, two outflow holes 74f and two lower protrusion engagement holes 74g are collectively shown on upper casing member 74, as suggested by the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s amendment to the specification filed 07 December 2021 fails to comply with 37 C.F.R. 1.121(b). Amendments to the specification, other than the claims, must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute 
Additionally, the amendment reads “19: function unit”, however, as best understood, this should read “19: functional unit”, as recited elsewhere in the specification. 
Appropriate correction is required. 
Examiner’s Comment on Withdrawn Process Claims
Claims 10-14 are currently withdrawn as directed to a non-elected process. In the event that all product/apparatus claims are eventually found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims will be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
The examiner notes that the withdrawn process claims currently do not appear to be commensurate in scope with or otherwise do not appear to require all of the limitations of the product/apparatus claims. In order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. 
Claim Objections
Claims 1, 3, 4, 8 & 23 are objected to because of the following informalities: 
Claim 1: line 24 recites “wherein the connecting member is retained by the casing member”, however lines 27-28 recite “wherein the connecting member is retained by the casing member via the mechanical engagement element”. As a result, line 24 appears to be redundant as it does not establish any new elements nor does it further define the claim scope beyond that set forth in lines 27-28. 
Claim 3, line 4: “first mechanical engagement element” appears it should read “a first mechanical engagement element”.
Claim 4, line 2: “second mechanical engagement element” appears it should read “a second mechanical engagement element”. 
Claim 8 recites “ wherein the connecting member includes a primary adapter section to which downstream connecting sections of a hot-water supply pipe that forms the hot-water supply channel and a cold-water supply pipe that forms the cold-water supply channel are each connected in a watertight manner…”; however, claim 1 already establishes that “the hot-water supply channel and the cold-water supply channel are formed of supply pipes… wherein the supply pipes include connection sections connected in a watertight manner by being fitted into connection receivers of the base member and the connecting member”. 
In sum, claim 8 has not been amended to reflect the amendments of claim 1. As such, claim 8 does not properly correlate the “hot-water supply pipe” and “cold-water supply pipe” with the “supply pipes” recited in claim 1, and similarly does not correlate the “downstream connecting sections” of these supply pipes to the appropriate “connection sections of the supply pipes” already recited claim 1. 
Claim 23 appears to contain a typographical error somewhere in lines 1-4 as there is a grammatical mismatch between “wherein:” and “a functional unit that is formed by…”. As best understood, this issue may be resolved by removing “that” following “a functional unit”, so the resulting phrase reads: “…wherein: a functional unit is formed by…”. 
Claim 23: lines 7-9 recite “the hot-water supply channel and the cold-water supply channel extend to the functional unit”. However, as claim 23 already . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US 6,868,564; hereafter Ginter) in view of Hecker (US 2007/0261167).
Regarding claim 1, Ginter discloses (fig. 4; with reference to figs. 1 & 2 for related / alternate elements) a faucet device (shown) that allows a hot-and-cold water mixture containing hot water supplied from a hot-water supply source and cold water supplied from a cold-water supply source to be released and shut off (col. 1, lines 8-11; col. 2, lines 27-29; col. 3, lines 25-27), the faucet device comprising: 
a base member (incl. at least 3b) for being fixed to an installation surface (1 or 2) on which the faucet device is installed (as shown; via 12, 29 & 30; col. 5, lines 23-34 & col. 6, lines 9-16); 
an outer shell member (incl. 22 & 25) formed to have a shape according to a type of the faucet device (as shown) and including a substantially-tubular columnar section (22) attached to the base member (as shown; attached at least indirectly via the casing member 3a); 
a casing member (3a) inserted into the columnar section of the outer shell member (as shown) and having one end for being fixed to the base member (via threads on 37; col. 6, lines 13-17); 
a hot-water supply channel and a cold-water supply channel (e.g., supply pipes 15 & 16; see fig. 1) provided inside the casing member and extending downstream from the base member to form primary channels that supply the hot water and the cold water; 
a single lever cartridge (7) provided inside another end of the casing member (as shown) and including an on-off valve (i.e. the valve provided within the cartridge at 7; a standard mixer cartridge as understood; see col. 2, lines 27-29) and a single lever (as shown, connecting cartridge 7 to handle 28; see fig. 1), the on-off valve adjusting a mixture ratio and flow of the hot-and-cold water mixture supplied from the hot-water supply channel and the cold-water supply 
a connecting member (incl. at least 14 and/or 18) provided inside the casing member and connecting downstream ends of the hot-water supply channel and the cold-water supply channel to the single lever cartridge (col. 4, lines 16-44; best shown in fig. 2); and 
a fixing member (26) that fixes the single lever cartridge (7) to the connecting member (col. 4, line 66 – col. 5, line 5), 
wherein the connecting member is retained by the casing member (via threads; col. 4, line 66 – col. 5, line 3), 
wherein the casing member (3a) has a mechanical engagement element (incl. at least 10/11) capable of retaining the connecting member (incl. at least 14) in accordance with the mechanical engagement element (see below), 
wherein the connecting member is retained by the casing member in accordance with the mechanical engagement element (see below), 
wherein the hot-water supply channel and the cold-water supply channel (15, 16) are formed of supply pipes separate from the base member (i.e., as shown, the supply channels are not part of the base member), 
wherein the supply pipes include connection sections connected in a watertight manner by being fitted into connection receivers of the connecting member (e.g., connection openings in at least connecting member portion 14, as shown). 

Regarding the limitation wherein the casing member has a mechanical engagement element capable of retaining the connecting member in accordance with the mechanical engagement element, wherein the connecting member is retained by the casing member in accordance with the mechanical engagement element: the casing member of Ginter includes a shoulder 10 / rib 11 which may be considered to mechanically engage with a lower end of 

While Ginter does not explicitly disclose that the casing member is “a metallic casing member”, Ginter does suggest that “sanitary fittings normally comprise a fitting body, which is e.g. made from cast brass. Fittings have also been proposed in which the fitting body is constructed as a sheet metal part or from plastic” (col. 1, lines 13-18). 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize metal (e.g. brass or sheet metal) for the construction of the casing member (thereby resulting in a “metallic casing member”), especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP § 2144.07; In re Leshin, 125 USPQ 416).

Regarding the limitation wherein “the casing member is formed of a metallic plate or pipe”, as set forth in MPEP § 2113(I) the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Furthermore, it appears that the casing member of Ginter (when made from metal, as above) could be formed from such a metallic plate or pipe (e.g. via a machining process to 
Alternatively, it is noted that the structure of the casing member (3a) as shown in the figures of Ginter may be generally be considered as a pipe (e.g. “a tubular or cylindrical object, part, or passage”), and therefore, when made of metal, may be seen as reading on the limitation wherein “the casing member is formed of a metallic plate or pipe”.

Ginter does not explicitly disclose the additional limitations wherein the supply pipes include connection sections connected in a watertight manner by being fitted into connection receivers of the base member, and wherein the connection receivers of the base member and the connecting member have clearances that allow the connection sections of the supply pipes to move while watertightness relative to the connection receivers of the base member and the connecting member is maintained in a state where the connection sections of the supply pipes are connected to the connection receivers of the base member and the connecting member.

Hecker teaches (figs. 1-10, especially fig. 2) a faucet device (1) comprising a hot-water supply channel and a cold-water supply channel (each indicated at 7 in fig. 2) formed of supply pipes separate from the base member (9, including supply lines 15 and/or 16), wherein the supply pipes include connection sections (at each of the upper and lower ends, as shown in fig. 2) connected in a watertight manner (see O-rings on each of the connection sections in fig. 2) by being fitted into connection receivers (as shown) of the base member (9) and a connecting member (i.e., the connecting member at the upper end of the pipes 7, connecting the pipes to the cartridge at 5), and wherein the connection receivers of the base member and the connecting member have clearances that allow the connection sections of the supply pipes to move while watertightness relative to the connection receivers of the base member and the 
Regarding the limitation wherein “the connection receivers of the base member and the connecting member have clearances that allow the connection sections of the supply pipes to move while watertightness relative to the connection receivers of the base member and the connecting member is maintained in a state where the connection sections of the supply pipes are connected to the connection receivers of the base member and the connecting member”, it is noted that the O-rings on the connection sections of the supply pipes are located some distance away from the edges of the respective connection receivers such that, as understood, the connection sections of the supply pipes could move some distance relative to the connection receivers while maintaining watertightness (i.e. while keeping O-ring contact between the connection sections and the connection receivers). 
Furthermore, fig. 2 of Hecker appears to show a clearance between at least the bottom of the connection sections of the supply pipes and the end of the connection receivers in the base member (annotated below) which, as understood, would permit some degree of relative movement. 

    PNG
    media_image1.png
    290
    503
    media_image1.png
    Greyscale







It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet device of Ginter such that the supply 
As a result, all of the limitations of claim 1 are met or are otherwise rendered obvious. 

Regarding claim 3, the device of Ginter, as modified above, reads on the additional limitations wherein the casing member (3a) is formed in a circular or curved shape as viewed in a vertical direction (as shown; the casing member is formed to be cylindrical, reading on “a circular or curved shape as viewed in a vertical direction” as understood; cylindrical exterior: col. 3, lines 60-64; cylindrical interior: col. 4, lines 3-9), 
wherein the mechanical engagement element (e.g. shoulder 10 / rib 11) is a first mechanical engagement element including a first engagement section (i.e., the upper face of shoulder 10) that is engageable with the connecting member (as described above), and 


Regarding the remaining limitation wherein the first engagement section is “formed by performing a bending or hole-forming process on a side portion of the casing member”, as set forth in MPEP § 2113(I) the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Furthermore, it appears that the first engagement section of Ginter could be formed from such a bending or hole-forming process on a side portion of the casing member (e.g. via a drilling / boring / machining process on an internal side portion of the casing member) so it does not appear that the limitation wherein the casing member is “formed by performing a bending or hole-forming process on a side portion of the casing member” would have been expected to impart distinctive structural characteristics to the final product. See also MPEP § 2113(II). 
As a result, all of the limitations of claim 3 are met or are otherwise rendered obvious.

Regarding claim 4, the device of Ginter, as modified above, reads on the additional limitations wherein the casing member (3a) further has a second mechanical engagement element capable of retaining the base member (3b) in accordance with mechanical engagement (i.e., an internal threaded section configured to mechanically engage with external threads on 
Regarding the remaining limitation wherein the second engagement section is “formed by performing a bending or hole-forming process on the side portion of the casing member”, as set forth in MPEP § 2113(I) the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
However, to promote compact prosecution in the event that the above limitation is seen as distinguishing in some manner, the following additional teaching is provided. 
Hecker further teaches (figs. 1-10) the faucet device (1) comprising a cylindrical casing member (i.e. cylindrical portion of housing 3) and a base member (9) fixed to an installation surface (20), wherein the casing member has a (second) mechanical engagement element (including at least 20) capable of retaining the base member in accordance with mechanical engagement (see figs. 7, 8 & 10), the second mechanical engagement element including a second engagement section (e.g. bore 28 and/or pin 29) that is formed by performing a bending or hole-forming process on the side portion of the casing member (i.e., bore 28 is a hole in the side portion of the casing member and therefore would have been formed by some type of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet device of Ginter by providing a hole-and-pin type mechanical fastening arrangement for connecting the casing member to the base (thereby resulting in a second engagement section formed by performing a hole-forming process on the side portion of the casing member), in view of the teachings of Hecker, as the simple substitution of one known fastening arrangement (e.g. the original threaded engagement arrangement between the base member and casing member of Ginter) for another (the pin-and-hole type engagement arrangement as taught by Hecker) to obtain predictable results (e.g., easier installation of the faucet device as the base member can be fastened to the casing member via rotation of the pin, rather than requiring rotation of the casing member relative to the base member, as in the threaded arrangement); or otherwise as the use of a known technique (i.e., fastening a casing member to a base member via a hole-and-pin type engagement arrangement, as in Hecker) to improve a similar device (the faucet device of Ginter) in the same way (as above). 
As a result, all of the limitations of claim 4 are met or are otherwise rendered obvious. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ginter in view of Hecker as applied to claim 1 above, and further in view of He (US 10,233,617). 
Regarding claim 9, Ginter does not explicitly disclose the additional limitation wherein the connecting member comprises a resin material.
He teaches (figs. 1-13) a faucet (1) comprising a connecting member (21) for connecting water supply pipes (31 & 32) to a single lever cartridge (23), wherein the connecting member is “integrally injection molded from plastic material” (col. 3, lines 62-63). 
The examiner notes that a “resin” is generally understood to be a material that can be converted into a polymer (e.g., a plastic material) such that, as understood, a “plastic material” is a type of “resin material”. Furthermore, the applicant’s specification suggests that the resin material may be “polyphenylene sulfide (PPS)” (para. 171) which is a known type of plastic. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize a resin material (i.e., a plastic material) to form the connecting member of Ginter, in view of the teachings of He, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP § 2144.07; In re Leshin, 125 USPQ 416), or otherwise for the purpose of enabling lower per-unit material cost manufacturing of the connecting member (as compared to, e.g., a machined metal version of the component). 

Claims 15-21 & 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter in view of Hecker as applied to claim 1 above, and further in view of Tasserit et al. (US 2016/0376775; hereafter Tasserit). 
Regarding claim 15, Ginter, as modified above, reads on the additional limitations wherein the faucet device further comprises: a spout-channel forming member (25) provided in 
Ginter does not explicitly disclose the additional limitations wherein a secondary adapter member is provided between the casing member and the outer shell member, wherein the secondary adapter member is supported by the casing member, and wherein the spout-channel forming member is fixed by the secondary adapter member.
Tasserit teaches (various embodiments in figs. 1-8) a faucet device comprising an outer shell member (e.g. 100A or 100B in figs. 1A & 1B), a single lever cartridge (26; fig. 8), a casing member (12) adapted to receive the cartridge, a spout-channel forming member (22) provided in a spout section and forming a spout channel extending to an outlet (i.e., as assembled within one of the outer shell members 100A or 100B, the spout-channel forming member 22 would be located within a spout section of the outer shell members seen in figs. 1A/1B, and would form a spout channel extending to an outlet at the distal end of member 22 / the distal end of the spout section of the outer shell member), wherein a secondary adapter member (incl. at least 14 & 68) is provided between the casing member (12) and the outer shell member (100A / 100B), wherein the secondary adapter member is supported by the casing member (see fig. 2; para. 20, lines 4-6), and wherein the spout-channel forming member is fixed by the secondary adapter member (via insertion into hole 69 in structure 68 of the adapter member, and retained by clip 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet device of Ginter to include the modular spout / adapter arrangement as taught by Tasserit, including a spout-channel forming member provided in a spout section and forming a spout channel extending to an outlet, wherein a secondary adapter member is provided between the casing member and the outer shell member, wherein the secondary adapter member is supported by the casing member, and wherein the spout-channel forming member is fixed by the secondary adapter member, for the 

Regarding claim 16, the device of Ginter, as further modified above to include the modular spout / adapter arrangement as taught by Tasserit, reads on the additional limitation wherein the secondary adapter member has a tubular section (i.e., tubular section 14 of Tasserit) that surrounds the casing member in a circumferential direction (see Tasserit: figs. 2-5; para. 20, lines 4-8).

Regarding claim 17, the device of Ginter, as further modified above to include the modular spout / adapter arrangement as taught by Tasserit, reads on the additional limitation wherein a secondary-adapter-member-side end of the spout-channel forming member (22 of Tasserit) is fixed by being inserted into an opening (69) provided in the secondary adapter member (see para. 49 and/or 56 of Tasserit).

Regarding claim 18, the device of Ginter, as further modified above to include the modular spout / adapter arrangement as taught by Tasserit, reads on the additional limitation wherein an outer peripheral surface of the spout-channel forming member is provided with a protrusion near the secondary-adapter-member-side end of the spout-channel forming member (see Tasserit: para. 56, lines 18-21: “inner portions of each leg 24A are configured to engage a circumferential projection (e.g., protrusion, member, etc.) of the outlet conduit”; embodiment of figs. 7-8), and wherein a securing member (24) that prevents the spout-channel forming member from falling out from the secondary adapter member by securing an outlet-side surface of the protrusion is supported by the secondary adapter member (as shown in fig. 8 of Tasserit).

claim 19, the device of Ginter, as further modified above to include the modular spout / adapter arrangement as taught by Tasserit, reads on the additional limitation wherein the protrusion is provided in a flanged shape.
The examiner notes that one common and accepted definition of “flange” is “a projection used for strength or for attaching to another object”. Therefore, the “circumferential projection …of the outlet conduit” taught by Tasserit for facilitating attachment of the spout-channel forming member to the secondary adapter member via the securing member is seen as having “a flanged shape”. 

Regarding claim 20, the device of Ginter, as further modified above to include the modular spout / adapter arrangement as taught by Tasserit, reads on the additional limitation wherein the securing member (24 of Tasserit) is a tubular member or cross-sectionally circular-arc-shaped wall member provided with a fit recess (i.e., as shown in figs. 7 & 8, the securing member 24 is at least a cross-sectionally circular-arc-shaped wall member having a fit recess between pair of legs 24A), and wherein the fit recess has a shape and size that allow the protrusion of the spout-channel forming member to fit to a part adjacent thereto at an outlet side of the protrusion but do not allow the protrusion to pass through (as shown in fig. 8; para. 56, lines 18-26).

Regarding claim 21, Ginter, Hecker and Tasserit do not explicitly disclose the limitation wherein the securing member comprises metal, however, Tasserit suggests that “…those skilled in the art who review this disclosure will readily appreciate that many modifications are possible (e.g.,…use of materials…manufacturing processes, etc.)” (para. 62, lines 5-12). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize metal (e.g. a sheet metal) for the construction of the securing member, especially considering that it has been held to be within the general In re Leshin, 125 USPQ 416), and forming retaining clips from stamped / bent sheet metal, in general, is well known. 

Regarding claim 23, Ginter, as modified above, reads on the additional limitations wherein: a functional unit is formed by at least the metallic casing member (3a), the single lever cartridge (7), the connecting member (incl. 14 and/or 18) and the fixing member (26);
 a hot-water supply channel and a cold-water supply channel (15, 16) extend to the functional unit; 
a spout-channel forming member (25) is provided in a spout section to form a spout channel (within 25) extending to an outlet (not shown; col. 4, lines 60-63).
Ginter does not explicitly disclose the additional limitations wherein a substantially-tubular secondary adapter member is provided between the functional unit and the columnar section, and the spout-channel forming member communicates with the secondary adapter member.
Tasserit teaches (various embodiments in figs. 1-8) a faucet device comprising an outer shell member (e.g. 100A or 100B in figs. 1A & 1B), a functional unit (comprising at least casing member 12 for receiving cartridge 26; see fig. 8); a hot-water supply channel and a cold-water supply channel (each at 16) extending to the functional unit; a spout-channel forming member (22) provided in a spout section to form a spout channel extending to an outlet (i.e., as assembled within one of the outer shell members 100A or 100B, the spout-channel forming member 22 would be located within a spout section of the outer shell members seen in figs. 1A/1B, and would form a spout channel extending to an outlet at the distal end of member 22 / the distal end of the spout section of the outer shell member), 
wherein a substantially-tubular secondary adapter member (14) is provided between the functional unit and the columnar section (i.e., the adapter member surrounds the functional unit 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet device of Ginter to include the modular spout / adapter arrangement as taught by Tasserit, including a spout-channel forming member provided in a spout section to form a spout channel extending to an outlet, wherein a substantially-tubular secondary adapter member is provided between the functional unit and the columnar section, and the spout-channel forming member communicates with the secondary adapter member, for the purpose of enabling the same functional unit (including the valve cartridge and casing member) to be easily re-configured to fit within a variety of different outer shell members (i.e. within faucet housings of different configurations), as suggested by Tasserit (para. 3 & 4).  

Regarding claim 24, the device of Ginter, as further modified above to include the modular spout / adapter arrangement as taught by Tasserit, reads on the additional limitations wherein a secondary channel sealed in a watertight manner (via seals 60A / 60B) is formed between an outer peripheral surface (62 & 64) of the functional unit (12) and an inner peripheral surface of the secondary adapter member (14; paras 42, 44 & 45; see fig. 3), 
wherein the hot-and-cold water mixture is mixed in the secondary channel, 
wherein the outer peripheral surface of the functional unit is provided with an outflow hole (formed between walls 62, in communication with outlet hole 58; see fig. 3) that allows the hot- and-cold water mixture mixed in the secondary channel to flow out (para. 44), and 
wherein the spout-channel forming member (22) communicates with the secondary channel (via opening 66; para. 53).

claim 25, the device of Ginter, as further modified above to include the modular spout / adapter arrangement as taught by Tasserit, reads on the additional limitations wherein the outer shell member and the secondary adapter member are rotatable together relative to the functional unit.
In particular, Tasserit teaches that “the cover 14 may be rotated about a vertical axis relative to the valve housing 12…as generally indicated by the arrow in fig. 6A, to thereby change the angular position of the outlet conduit 22 relative to the valve housing 12…In this manner, the cover 14 and the valve housing 12 can accommodate a variety of different faucet configurations…” (para. 55, lines 6-11 & 15-17). Since the rotation of the secondary adapter member corresponds to the rotation of the spout-channel forming member, which then corresponds to the rotation (i.e., the configuration) of the spout section of the outer shell member, the outer shell member and secondary adapter member may each be considered rotatable together relative to the functional unit. 
Allowable Subject Matter
Claims 6, 8, 22 & 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further to overcome all relevant claim objections set forth above.
  Response to Arguments
Applicant's arguments filed 07 December 2021 have been fully considered. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the movement of the supply pipes being caused by thermal expansion; the metallic casing member having a small wall thickness such that it tends to be deformed under undesired forces; the clearances of the connection receivers effectively absorbing a difference in thermal expansion of the supply pipes, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, the applicant appears to acknowledge that Hecker teaches the aforementioned clearances for the connection receivers which would allow the connection sections of the supply pipes to move while maintaining watertightness. The fact that applicant has recognized another advantage (e.g., compensation for thermal expansion of the supply pipes) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated any new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753